—Order, Supreme Court, Bronx County (Barry Salman, J.), entered on or about May 17, 1993, which, inter alia, denied defendant’s motion for partial summary judgment dismissing the first two causes of action and for dismissal of the fourth cause of action in its entirety, unanimously affirmed, without costs.
In light of the unresolved factual questions regarding, inter alia, the status of the barge upon which plaintiff worked at the time he was injured, and the nature of plaintiffs duties of employment, summary judgment dismissal of the first two causes of action seeking recovery pursuant to the Jones Act was unwarranted (see, McDermott Intl, v Wilander, 498 US 337; Southwest Mar. v Gizoni, 502 US 81, 112 S Ct 486; Offshore Co. v Robison, 266 F2d 769).
We have considered all other claims and find them to be meritless. Concur — Murphy, P. J., Carro, Kupferman and Nardelli, JJ.